UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-04049 Deutsche Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 9/30/2014 ITEM 1. REPORT TO STOCKHOLDERS September 30, 2014 Annual Report to Shareholders Deutsche GNMA Fund (formerly DWS GNMA Fund) Contents 3 Letter to Shareholders 4 Portfolio Management Review 10 Performance Summary 13 Investment Portfolio 27 Statement of Assets and Liabilities 29 Statement of Operations 31 Statement of Changes in Net Assets 32 Financial Highlights 37 Notes to Financial Statements 53 Report of Independent Registered Public Accounting Firm 54 Information About Your Fund's Expenses 55 Tax Information 56 Advisory Agreement Board Considerations and Fee Evaluation 61 Board Members and Officers 66 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate, credit, liquidity and market risks to varying degrees. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The fund may lend securities to approved institutions. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: I am very pleased to tell you that the DWS funds have been renamed Deutsche funds, aligning more closely with the Deutsche Asset & Wealth Management brand. We are proud to adopt the Deutsche name — a brand that fully represents the global access, discipline and intelligence that support all of our products and services. Deutsche Asset & Wealth Management combines the asset management and wealth management divisions of Deutsche Bank to deliver a comprehensive suite of active, passive and alternative investment capabilities. Your investment in the Deutsche funds means you have access to the thought leadership and resources of one of the world’s largest and most influential financial institutions. In conjunction with your fund’s name change, please note that the Deutsche funds’ Web address has changed as well. The former dws-investments.com is now deutschefunds.com. In addition, key service providers have been renamedas follows: Former Name New name, effective August 11, 2014 DWS Investments Distributors, Inc. DeAWM Distributors, Inc. DWS Trust Company DeAWM Trust Company DWS Investments Service Company DeAWM Service Company These changes have no effect on the day-to-day management of your investment, and there is no action required on your part. You will continue to experience the benefits that come from our decades of experience, in-depth research and worldwide network of investment professionals. Thanks for your continued support. We appreciate your trust and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 12 for more complete performance information. GNMA securities in a nutshell Government National Mortgage Association (GNMA) securities, commonly called "Ginnie Mae" securities, are backed by the full faith and credit of the U.S. government with respect to payment of principal and interest. Each GNMA mortgage-backed security represents an aggregated pool of homeowners' mortgages from which investors receive principal and interest payments each month. If interest rates fall, homeowners tend to refinance and pay off their existing mortgages earlier, and mortgage-backed investors are forced to reinvest the proceeds at lower prevailing rates. If interest rates rise, principal for the mortgages underlying GNMA securities tends to be repaid more slowly and an investor receives the coupon interest on the security over a longer time horizon. The value of GNMAs issued recently with coupons that reflect lower prevailing rates can be less attractive to investors and may experience a greater price decline if market interest rates rise, reducing returns to investors. As a result, funds that invest primarily in GNMAs tend to perform best in environments in which interest rates do not change dramatically. For the 12 months ended September 30, 2014, Deutsche GNMA Fund posted a 4.71% total return, compared with the 3.77% return of its benchmark, the Barclays GNMA Index. At the close of the period, the fund’s duration (a measure of interest rate sensitivity based on when investors can expect payments of principal and interest from a bond) stood at 5.8 years, compared with 5.4 years for the Barclays GNMA Index. Entering the period, markets continued to digest the implications of an inevitable tapering of U.S. Federal Reserve Board (the Fed) bond purchases under its quantitative easing program. Interest rates nonetheless drifted lower initially as uncertainty surrounding the U.S. budget process weighed on economic sentiment. As 2013 drew to a close, positive economic data and optimism over budget talks led rates to trend upward, and the consensus entering the new year was that the risks were mostly on the upside with respect to the direction of interest rates. "Performance for GNMAs was positive and roughly in keeping with the broader bond market over the 12 months." However, rates would in fact drift down in early 2014 as slowing data coming from China raised concerns over the impact on emerging markets. Rates would subsequently trade within a fairly narrow band for some period as markets attempted to evaluate the extent to which the harsh winter explained a softening in U.S. economic data and kept a wary eye on developments in the Ukraine. For the most part, credit sentiment remained sanguine, as the consensus was that the economy would rebound after the winter lull and indications from the Fed were that it was in no rush to raise short-term rates subsequent to ending its purchases of longer-term bonds. As the period progressed, there was ongoing volatility largely related to geopolitical concerns around Ukraine and Israel. The Fed continued to backstop conditions by emphasizing employment-related considerations over any need to curtail inflation risk. The latter part of the period saw increasing fears of deflation globally, in particular with respect to Europe, but also Japan. Credit-oriented sectors, which had led performance for much of the period, saw prices soften in view of already tight spreads and as corporate issuance in the current very favorable rate environment reached something of a saturation point. U.S. Treasury yields ended the period somewhat higher on short maturities while declining farther out along the yield curve. Specifically, the two-year yield went from 0.33% to 0.58%, the five-year from 1.39% to 1.78%, the 10-year from 2.64% to 2.52% and the 30-year from 3.69% to 3.21%. For the 12 months ended September 30, 2014, credit spreads — the incremental yield offered by lower-quality vs. higher-quality fixed-income instruments — generally narrowed as investors sought incremental yield in a low-rate environment and reacted to the prospect of extended monetary policy support for the economy. Performance for GNMAs was positive and roughly in keeping with the broader bond market over the 12 months ended September 30, 2014. The asset class was supported by a relatively stable interest rate backdrop, continued moderate prepayment expectations and modest improvement in the housing market. Positive and Negative Contributors to Performance For some time we have carried significant exposure to higher-coupon mortgage pools with select characteristics related to geography, size of underlying loans and seasoning of loans, in the belief that voluntary prepayments will remain manageable, despite historically low rates given tighter credit standards and reduced home equity levels. During the period, price performance of these pools benefited as prepayment expectations remained low. The fund had relatively light exposure to the longer-duration pools, which benefited the most from declining interest rates, and this acted as a constraint on returns vs. the benchmark. However, assisting us in outperforming the benchmark and peer group was our offsetting long position in U.S. Treasuries, which performed well as rates fell over the period. A position in interest-only mortgage-backed securities that we initiated in order to protect against a potential rise in rates helped relative performance. These issues carry higher yields in order to compensate for the fact that their value is completely dependent on the anticipated stream of income rather than any principal to be returned, and prices move inversely with interest rates. This exposure worked well for the fund as investors sought to position for rates to rise and prepayments to decline, despite the modest decline in long rates. A position in collateralized mortgage obligations structured to provide protection against prepayment was a positive for relative performance as rates fell and prices rose on longer-duration instruments with more interest rate sensitivity. We had avoided many of the most recently issued mortgage pools with very low overall coupons and abundant supply, as we believed they would perform poorly when the Fed eventually reduced its purchases. In addition, these pools are relatively long duration due to their lower vulnerability to prepayments at prevailing rates, and we expect them to suffer as rate levels rise and investors move to shorter-duration instruments with higher coupons. This positioning hurt performance for much of the period as rates declined. Outlook and Positioning The yield advantage of GNMAs vs. Treasuries is near the low end of its historical range. In the current environment, we are comfortable with our focus on maximizing income in the portfolio. With inflation remaining below-target, we would expect the Fed to maintain a gradual pace as it withdraws support and for mortgage rates to fluctuate within a fairly narrow band. With lower-coupon, longer-duration mortgage pools the most directly impacted by the Fed’s tapering of bond purchases, we continue to favor higher coupons while utilizing exposure to Treasuries in order to add duration as needed to maintain overall duration near the benchmark. We are taking care to keep enough liquidity in the fund to reposition fairly quickly should interest rates break out on the higher side. At the same time, with concern building over possible deflation globally, we could see further rate declines. Given market jitters about the direction of the economy and Fed policy, we expect there will be opportunities to add value in security selection on volatility. Portfolio Management William Chepolis, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2002. — Joined Deutsche Asset & Wealth Management in 1998 after 13 years of experience as vice president and portfolio manager for Norwest Bank where he managed the bank's fixed income and foreign exchange portfolios. — Head of Sector Fixed Income: New York. — BIS, University of Minnesota. Scott Agi, CFA, Director Portfolio Manager of the fund. Began managing the fund in 2014. — Joined Deutsche Asset & Wealth Management in 2006 with eight years of industry experience. Prior to joining, he served as an MBS Analyst at Bear Stearns, in Portfolio Analytics at TimeSquare Capital Management and as a Quantitative Analyst in the Municipal Bond Division at The Vanguard Group. — Head of Mortgage Backed Security Sector Team: New York. — BS in Finance, Albright College; CFA Charterholder. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Barclays GNMA Index is an unmanaged, market-value-weighted measure of all fixed-rate securities backed by mortgage pools of the Government National Mortgage Association. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Duration, which is expressed in years, measures the sensitivity of the price of a bond or bond fund to a change in interest rates. The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. Mortgage-backed securities (MBS) are bonds that are secured by mortgage debt. Performance Summary September 30, 2014 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/14 Unadjusted for Sales Charge 4.71% 3.18% 4.13% Adjusted for the Maximum Sales Charge (max 2.75% load) 1.83% 2.61% 3.84% Barclays GNMA Index† 3.77% 3.85% 4.81% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/14 Unadjusted for Sales Charge 3.91% 2.40% 3.35% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 3.91% 2.40% 3.35% Barclays GNMA Index† 3.77% 3.85% 4.81% Class R 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/14 No Sales Charges 4.35% 2.77% 3.71% Barclays GNMA Index† 3.77% 3.85% 4.81% Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/14 No Sales Charges 5.04% 3.41% 4.38% Barclays GNMA Index† 3.77% 3.85% 4.81% Institutional Class 1-Year 5-Year Life of Class* Average Annual Total Returns as of 9/30/14 No Sales Charges 5.13% 3.47% 4.26% Barclays GNMA Index† 3.77% 3.85% 4.30% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2014 are 0.79%, 1.56%, 1.18%, 0.55% and 0.53% for Class A, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class A and C shares for the periods prior to their inception on February 2, 2009 and for Class R shares for the periods prior to its inception on May 1, 2012 are derived from the historical performance of Class S shares of Deutsche GNMA Fund during such periods and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended September 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * Institutional Class shares commenced operations on February 2, 2009. The performance shown for the index is for the time period of January 31, 2009 through September 30, 2014, which is based on the performance period of the life of Institutional Class. † The Barclays GNMA Index is an unmanaged, market-value-weighted measure of all fixed-rate securities backed by mortgage pools of the Government National Mortgage Association. Class A Class C Class R Class S Institutional Class Net Asset Value 9/30/14 $ 9/30/13 $ Distribution Information as of 9/30/14 Income Dividends, Twelve Months $ September Income Dividend $ SEC 30-day Yield†† % Current Annualized Distribution Rate†† % †† The SEC yield is net investment income per share earned over the month ended September 30, 2014, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. Current annualized distribution rate is the latest monthly dividend as an annualized percentage of net asset value on September 30, 2014. Distribution rate simply measures the level of dividends and is not a complete measure of performance. Yields and distribution rates are historical, not guaranteed and will fluctuate. Investment Portfolio as of September 30, 2014 Principal Amount ($) Value ($) Government National Mortgage Association 81.7% Government National Mortgage Association: 2.99%, with various maturities from 3/15/2042 until 6/15/2042 3.0%, with various maturities from 9/15/2042 until 11/15/2042 3.1%, with various maturities from 10/15/2041 until 2/15/2042 3.25%, with various maturities from 9/15/2042 until 11/15/2042 3.5%, with various maturities from 1/15/2042 until 7/20/2044 (a) 4.0%, with various maturities from 8/20/2030 until 7/20/2044 (a) 4.25%, with various maturities from 9/15/2040 until 10/15/2041 4.49%, 7/15/2041 4.5%, with various maturities from 6/20/2033 until 5/15/2042 4.55%, 1/15/2041 4.625%, with various maturities from 4/15/2041 until 5/15/2041 5.0%, with various maturities from 3/20/2029 until 7/20/2041 5.5%, with various maturities from 12/15/2025 until 6/15/2042 6.0%, with various maturities from 8/20/2023 until 11/15/2039 6.5%, with various maturities from 11/20/2032 until 3/20/2041 7.0%, with various maturities from 1/15/2036 until 6/20/2039 7.5%, with various maturities from 6/20/2022 until 8/20/2032 Total Government National Mortgage Association (Cost $1,339,636,546) Collateralized Mortgage Obligations 23.9% Federal Home Loan Mortgage Corp.: "EA", Series 2530, Principal Only, Zero Coupon, 1/15/2032 "OH", Series 3382, Principal Only, Zero Coupon, 11/15/2037 "CO", Series 3820, Principal Only, Zero Coupon, 3/15/2041 "PT", Series 3586, 2.233%*, 2/15/2038 "JZ", Series 4288, 2.5%, 3/15/2041 "YI", Series 3936, Interest Only, 3.0%, 6/15/2025 "AI", Series 4016, Interest Only, 3.0%, 9/15/2025 "DI", Series 3952, Interest Only, 3.0%, 11/15/2025 "EI", Series 3953, Interest Only, 3.0%, 11/15/2025 "IO", Series 3974, Interest Only, 3.0%, 12/15/2025 "GI", Series 3985, Interest Only, 3.0%, 10/15/2026 "DI", Series 4010, Interest Only, 3.0%, 2/15/2027 "PI", Series 4017, Interest Only, 3.0%, 3/15/2027 "EM", Series 4057, 3.0%, 6/15/2042 "PZ", Series 4094, 3.0%, 8/15/2042 "CZ", Series 4113, 3.0%, 9/15/2042 "ZP", Series 4181, 3.0%, 3/15/2043 "JZ", Series 4283, 3.0%, 12/15/2043 "EI", Series 3749, Interest Only, 3.5%, 3/15/2025 "VZ", Series 4303, 3.5%, 8/15/2042 "NZ", Series 4178, 3.5%, 3/15/2043 "DZ", Series 4199, 3.5%, 5/15/2043 "ZG", Series 4213, 3.5%, 6/15/2043 "TZ", Series 3982, 4.0%, 1/15/2042 "ZC", Series 4158, 4.0%, 1/15/2043 "VZ", Series 4212, 4.0%, 6/15/2043 "KZ", Series 4328, 4.0%, 4/15/2044 "VZ", Series 4323, 4.0%, 4/15/2044 "UZ", Series 4341, 4.0%, 5/15/2044 "UZ", Series 4339, 4.0%, 2/15/2054 "UA", Series 4298, 4.0%, 2/15/2054 "JI", Series 3558, Interest Only, 4.5%, 12/15/2023 "PI", Series 3843, Interest Only, 4.5%, 5/15/2038 "57", Series 256, Interest Only, 5.0%, 3/15/2023 "CZ", Series 3658, 5.0%, 4/15/2040 "SY", Series 3035, Interest Only, 5.946%**, 9/15/2035 "SP", Series 3016, Interest Only, 5.956%**, 8/15/2035 "IO", Series 2580, Interest Only, 6.0%, 3/15/2033 "MI", Series 3871, Interest Only, 6.0%, 4/15/2040 "SG", Series 3033, Interest Only, 6.496%**, 9/15/2035 "A", Series 172, Interest Only, 6.5%, 1/1/2024 "SB", Series 2742, Interest Only, 6.846%**, 1/15/2019 "SN", Series 3175, Interest Only, 6.996%**, 6/15/2036 Federal National Mortgage Association: "CO", Series 2013-117, Principal Only, Zero Coupon, 5/25/2033 "AY", Series 2013-6, 2.0%, 2/25/2043 "ZC", Series 2012-134, 2.5%, 12/25/2042 "PZ", Series 2013-123, 2.7%, 3/25/2043 "DI", Series 2011-136, Interest Only, 3.0%, 1/25/2026 "LA", Series 2013-30, 3.0%, 3/25/2043 "PU", Series 2013-30, 3.0%, 4/25/2043 "Z", Series 2013-44, 3.0%, 5/25/2043 "DZ", Series 2013-136, 3.0%, 1/25/2044 "HI", Series 2010-123, Interest Only, 3.5%, 3/25/2024 "KI", Series 2011-72, Interest Only, 3.5%, 3/25/2025 ''IO", Series 2012-146, Interest Only, 3.5%, 1/25/2043 "ZN", Series 2013-54, 3.5%, 6/25/2043 "ZU", Series 2013-73, 3.5%, 7/25/2043 "CI", Series 2010-112, Interest Only, 4.0%, 12/25/2023 "BI", Series 2011-42, Interest Only, 4.0%, 8/25/2025 "ZM", Series 2012-63, 4.0%, 6/25/2042 "ZM", Series 2013-45, 4.0%, 5/25/2043 "AZ", Series 2013-133, 4.0%, 1/25/2044 "25", Series 351, Interest Only, 4.5%, 5/25/2019 "AI", Series 2011-24, Interest Only, 4.5%, 8/25/2024 "CZ", Series 2011-99, 4.5%, 10/25/2041 "21", Series 334, Interest Only, 5.0%, 3/25/2018 "20", Series 334, Interest Only, 5.0%, 3/25/2018 ''23", Series 339, Interest Only, 5.0%, 6/25/2018 "27", Series 351, Interest Only, 5.0%, 4/25/2019 "26", Series 381, Interest Only, 5.0%, 12/25/2020 "BI", Series 2010-10, Interest Only, 5.0%, 9/25/2035 "ZA", Series 2008-24, 5.0%, 4/25/2038 "ZC", Series 2011-10, 5.0%, 2/25/2041 "KT", Series 2007-32, 5.5%, 4/25/2037 "PJ", Series 2004-46, Interest Only, 5.846%**, 3/25/2034 "HS", Series 2009-87, Interest Only, 5.996%**, 11/25/2039 "ZB", Series 2005-37, 6.0%, 5/25/2035 "WI", Series 2011-59, Interest Only, 6.0%, 5/25/2040 "HI", Series 2010-2, Interest Only, 6.5%, 2/25/2040 "PI", Series 2006-20, Interest Only, 6.526%**, 11/25/2030 "SA", Series 2005-17, Interest Only, 6.546%**, 3/25/2035 "SI", Series 2007-23, Interest Only, 6.616%**, 3/25/2037 "SJ", Series 2007-36, Interest Only, 6.616%**, 4/25/2037 "KI", Series 2005-65, Interest Only, 6.846%**, 8/25/2035 Government National Mortgage Association: "PO", Series 2007-18, Principal Only, Zero Coupon, 5/20/2035 "KO", Series 2013-38, Principal Only, Zero Coupon, 1/20/2043 "HS", Series 2009-121, Interest Only, 1.0%**, 2/20/2037 "MZ", Series 2013-149, 2.5%, 10/20/2043 "HX", Series 2012-91, 3.0%, 9/20/2040 "ZD", Series 2013-37, 3.0%, 3/20/2043 "BZ", Series 2013-79, 3.0%, 5/20/2043 "LZ", Series 2013-180, 3.0%, 11/16/2043 "ZJ", Series 2013-106, 3.5%, 7/20/2043 "MZ", Series 2014-27, 3.5%, 12/20/2043 "ZK", Series 2014-119, 3.5%, 8/16/2044 "ZM", Series 2013-170, 4.0%, 11/20/2043 "Z", Series 2014-4, 4.0%, 1/20/2044 "LZ", Series 2014-44, 4.0%, 3/16/2044 "LI", Series 2009-104, Interest Only, 4.5%, 12/16/2018 "BI", Series 2010-95, Interest Only, 4.5%, 8/20/2032 15 "ZC", Series 2003-86, 4.5%, 10/20/2033 "TI", Series 2010-115, Interest Only, 4.5%, 10/20/2037 "BL", Series 2011-46, 4.5%, 10/20/2037 "CI", Series 2011-111, Interest Only, 4.5%, 11/20/2037 "PI", Series 2010-94, Interest Only, 4.5%, 12/20/2037 "CI", Series 2010-87, Interest Only, 4.5%, 11/20/2038 "IN", Series 2011-18, Interest Only, 4.5%, 5/20/2039 "ZA", Series 2010-3, 4.5%, 1/20/2040 "ZV", Series 2011-73, 4.5%, 5/20/2041 "GZ", Series 2005-44, 5.0%, 7/20/2035 "IJ", Series 2010-41, Interest Only, 5.0%, 9/20/2038 "Z", Series 2009-112, 5.0%, 11/20/2039 "UZ", Series 2010-37, 5.0%, 3/20/2040 "AI", Series 2008-40, Interest Only, 5.5%, 5/16/2023 "AI", Series 2008-46, Interest Only, 5.5%, 5/16/2023 "PC", Series 2003-19, 5.5%, 3/16/2033 "PI", Series 2005-73, Interest Only, 5.5%, 12/20/2034 "Z", Series 2006-12, 5.5%, 3/20/2036 "HZ", Series 2009-43, 5.5%, 6/20/2039 "YI", Series 2010-147, Interest Only, 5.5%, 7/16/2039 "DZ", Series 2009-106, 5.5%, 11/20/2039 "SH", Series 2010-14, Interest Only, 5.846%**, 2/16/2040 "BS", Series 2011-93, Interest Only, 5.946%**, 7/16/2041 "IL", Series 2009-93, Interest Only, 6.0%, 10/16/2014 "CI", Series 2009-42, Interest Only, 6.0%, 8/16/2035 "AV", Series 2010-14, Interest Only, 6.146%**, 2/16/2040 "SA", Series 2012-84, Interest Only, 6.147%**, 12/20/2038 "ST", Series 2009-31, Interest Only, 6.197%**, 3/20/2039 "AI", Series 2007-38, Interest Only, 6.306%**, 6/16/2037 "SL", Series 2009-100, Interest Only, 6.346%**, 5/16/2039 "QA", Series 2007-57, Interest Only, 6.347%**, 10/20/2037 "S", Series 2003-11, Interest Only, 6.396%**, 2/16/2033 "IP", Series 2009-118, Interest Only, 6.5%, 12/16/2039 "SL", Series 2007-26, Interest Only, 6.646%**, 5/16/2037 "S", Series 1999-17, Interest Only, 8.046%**, 5/16/2029 "SB", Series 2014-81, 15.782%*, 6/20/2044 Total Collateralized Mortgage Obligations (Cost $382,735,391) U.S. Government Agency Sponsored Pass-Throughs 4.1% Federal National Mortgage Association, 4.5%, 2/1/2040 (a) (Cost $69,177,875) Government & Agency Obligations 8.2% U.S. Government Sponsored Agencies 1.7% Federal National Mortgage Association, 3.0%, 11/15/2027 Tennessee Valley Authority Principal Strip, Zero Coupon, 1/15/2038 U.S. Treasury Obligations 6.5% U.S. Treasury Bill, 0.035%***, 2/12/2015 (b) U.S. Treasury Bond, 3.375%, 5/15/2044 U.S. Treasury Notes: 1.0%, 8/31/2016 (c) (d) 1.0%, 9/30/2016 (e) Total Government & Agency Obligations (Cost $137,036,719) Contract Amount Value ($) Call Options Purchased 0.1% Options on Interest Rate Swap Contracts Pay Fixed Rate — 3.72% – Receive Floating — LIBOR, Swap Expiration Date 4/22/2026, Option Expiration Date 4/20/20161 Pay Fixed Rate — 4.19% – Receive Floating — LIBOR, Swap Expiration Date 2/3/2027, Option Expiration Date 2/1/20172 Pay Fixed Rate — 4.32% – Receive Floating — LIBOR, Swap Expiration Date 2/3/2027, Option Expiration Date 2/1/20173 Total Call Options Purchased (Cost $6,260,633) Put Options Purchased 0.1% Options on Interest Rate Swap Contracts Receive Fixed Rate — 2.19% – Pay Floating — LIBOR, Swap Expiration Date 2/3/2027, Option Expiration Date 2/1/20172 Receive Fixed Rate — 2.32% – Pay Floating — LIBOR, Swap Expiration Date 2/3/2027, Option Expiration Date 2/1/20173 Total Put Options Purchased (Cost $3,242,687) Shares Value ($) Securities Lending Collateral 0.6% Daily Assets Fund Institutional, 0.08% (f) (g) (Cost $10,058,388) Cash Equivalents 2.6% Central Cash Management Fund, 0.05% (f) (Cost $42,862,534) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,991,010,773)† Other Assets and Liabilities, Net ) ) Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of September 30, 2014. ** These securities are shown at their current rate as of September 30, 2014. *** Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $1,991,957,105. At September 30, 2014, net unrealized appreciation for all securities based on tax cost was $24,247,311. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $54,407,653 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $30,160,342. (a) When-issued or delayed delivery security included. (b) At September 30, 2014, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (c) At September 30, 2014, this security has been pledged, in whole or in part, to cover initial margin requirements for open centrally cleared swap contracts. (d) At September 30, 2014, this security has been pledged, in whole or in part, as collateral for open over-the-counter derivatives. (e) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at September 30, 2014 amounted to $9,803,218, which is 0.6% of net assets. (f) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (g) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. LIBOR: London Interbank Offered Rate Principal Only: Principal Only (PO) bonds represent the "principal only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. Included in the portfolio are investments in mortgage- or asset-backed securities which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Government National Mortgage Association issues which have similar coupon rates have been aggregated for presentation purposes in this investment portfolio. At September 30, 2014, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) 5 Year U.S. Treasury Note USD 12/31/2014 ) U.S. Long Bond USD 12/19/2014 ) Ultra Long U.S. Treasury Bond USD 12/19/2014 ) Total unrealized depreciation ) At September 30, 2014, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) 10 Year U.S. Treasury Note USD 12/19/2014 Currency Abbreviation USD United States Dollar At September 30, 2014, open written option contracts were as follows: Options on Mortgage-Backed Securities — TBAs Coupon Rate (%) Contract Amount Expiration Date Strike Price ($) Premiums Received ($) Value ($) (h) Call Options 30-Year GNSF 4 11/13/2014 ) 30-Year GNSF 5 11/13/2014 ) 30-Year GNSF 6 10/16/2014 ) 30-Year GNSF 6 10/16/2014 ) 30-Year GNSF 6 10/16/2014 ) 30-Year GNSF 4 10/16/2014 ) 30-Year GNSF 7 10/16/2014 ) Total Call Options ) Put Options 30-Year GNSF 4 11/13/2014 ) 30-Year GNSF 6 10/16/2014 ) 30-Year GNSF 5 11/13/2014 ) 30-Year GNSF 6 10/16/2014 ) 30-Year GNSF 4 10/16/2014 ) 30-Year GNSF 7 10/16/2014 ) Total Put Options ) Total ) (h) Unrealized appreciation on written options on mortgage-backed securities — TBAs at September 30, 2014 was $920,691. Options on Interest Rate Swap Contracts Swap Effective/ Expiration Date Contract Amount Option Expiration Date Premiums Received ($) Value ($) (i) Call Options Receive Fixed — 3.19% – Pay Floating — LIBOR 2/3/2017 2/3/2027 2 2/1/2017 ) Receive Fixed — 3.32% – Pay Floating — LIBOR 2/3/2017 2/3/2027 3 2/1/2017 ) Receive Fixed — 4.22% – Pay Floating — LIBOR 4/22/2016 4/22/2026 1 4/20/2016 ) Receive Fixed — 4.48% – Pay Floating — LIBOR 5/9/2016 5/11/2026 1 5/5/2016 ) Receive Fixed — 5.132% – Pay Floating — LIBOR 3/17/2016 3/17/2026 1 3/15/2016 ) Receive Fixed — 5.132% – Pay Floating — LIBOR 3/17/2016 3/17/2026 3 3/15/2016 ) Total Call Options ) Put Options Pay Fixed — 2.64% – Receive Floating — LIBOR 8/10/2015 8/10/2045 1 8/6/2015 ) Pay Fixed — 2.88% – Receive Floating — LIBOR 9/30/2015 9/30/2045 8 9/28/2015 ) Pay Fixed — 1.132% – Receive Floating — LIBOR 3/17/2016 3/17/2026 1 3/15/2016 ) Pay Fixed — 1.132% – Receive Floating — LIBOR 3/17/2016 3/17/2026 3 3/15/2016 ) Pay Fixed — 2.48% – Receive Floating — LIBOR 5/9/2016 5/11/2026 1 5/5/2016 ) Pay Fixed — 2.796% – Receive Floating — LIBOR 6/5/2015 6/5/2045 3 6/3/2015 ) Pay Fixed — 3.005% – Receive Floating — LIBOR 3/6/2015 3/6/2045 1 3/4/2015 ) Pay Fixed — 3.033% – Receive Floating — LIBOR 10/24/2014 10/24/2044 7 10/22/2014 ) Pay Fixed — 3.035% – Receive Floating — LIBOR 2/15/2015 2/3/2045 3 1/30/2015 ) Pay Fixed — 3.088% – Receive Floating — LIBOR 1/28/2015 1/28/2045 5 1/26/2015 ) Pay Fixed — 3.093% – Receive Floating — LIBOR 10/21/2014 10/21/2044 3 10/17/2014 ) Pay Fixed — 3.19% – Receive Floating — LIBOR 2/3/2017 2/3/2027 2 2/1/2017 ) Pay Fixed — 3.32% – Receive Floating — LIBOR 2/3/2017 2/3/2027 3 2/1/2017 ) Total Put Options ) Total ) (i) Unrealized appreciation on written options on interest rate swap contracts at September 30, 2014 was $5,437,144. At September 30, 2014, open interest rate swap contracts were as follows: Centrally Cleared Swaps Effective/ Expiration Dates Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Unrealized Appreciation/ (Depreciation) ($) 6/3/2014 6/3/2025 Fixed — 3.0% Floating — LIBOR ) ) 12/30/2014 12/30/2016 Fixed — 1.173% Floating — LIBOR ) ) 12/30/2014 12/30/2019 Fixed — 2.522% Floating — LIBOR ) ) 12/30/2014 12/30/2024 Fixed — 3.524% Floating — LIBOR ) ) 12/30/2014 12/30/2034 Fixed — 4.01% Floating — LIBOR ) ) 5/11/2015 5/11/2045 Fixed — 3.56% Floating — LIBOR ) ) 12/30/2014 12/30/2044 Floating — LIBOR Fixed — 4.081% Total net unrealized depreciation ) Bilateral Swap Effective/ Expiration Dates Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation ($) 6/3/2013 6/3/2025 1 Floating —- LIBOR Fixed — 3.0% — Counterparties: 1 Nomura International PLC 2 JPMorgan Chase Securities, Inc. 3 BNP Paribas 4 Credit Suisse 5 Barclays Bank PLC 6 Bank of America 7 Citigroup, Inc. 8 Morgan Stanley For information on the Fund's policy and additional disclosures regarding options purchased, futures contracts, interest rate swap contracts and written option contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (j) Government National Mortgage Association $
